Citation Nr: 1001124	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  00-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1981.  He also had subsequent service in the United States 
Army National Guard from January 1981 to January 1987, which 
included active duty for training (ACDUTRA) from January 1982 
to June 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in August 
2003, September 2004, and February 2007.  That development 
was completed, and the case has since been returned to the 
Board for appellate review. 

A hearing was held on November 7, 2001, in Boston, 
Massachusetts, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a schizoaffective 
disorder that is causally or etiologically related to 
military service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a 
schizoaffective disorder was incurred in active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim, and therefore, the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a compensable degree within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for an acquired 
psychiatric disorder.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  However, the Veteran has contended that he 
developed a psychiatric disorder following head trauma that 
he sustained in service.  His service treatment records do 
indicate that he was assaulted in December 1979 and was 
assessed as having head trauma secondary to that incident.  

Moreover, the Veteran testified at his November 2001 hearing 
before the Board that he first noticed psychiatric symptoms 
while serving in 1982 and indicated that Jesus came to visit 
him at that time.  While lay persons are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they are competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran 
is competent to describe his experiences and symptoms in 
1982.

The Board also observes that the Veteran was subsequently 
noted to have similar experiences as those he described at 
the hearing.  In this regard, private medical records dated 
in June 1991 indicated that he had reported exalting himself 
above God, and he was considered to have overt religious 
preoccupation at that time.  It was also noted that he had 
previously indicated in January 1991 that he could 
communicate with God and evil spirits and that he heard 
different voices.  Similarly, the January 2003 VA examiner 
commented that the Veteran had religious beliefs that were of 
delusional proportions.  The Veteran also told the April 2009 
VA examiner that he was hospitalized in 1991 in part because 
he exalted himself above God.  He indicated at the 
examination that he continued to receive messages through 
thought transference.  As such, it appears that the Veteran's 
symptoms were chronic and continued following his reported 
episode in 1982.  

The Board does acknowledge that the January 2003 VA examiner 
concluded that it was not at least as likely as not that the 
Veteran had a psychiatric disorder that was related to his 
head injury in service.  In this regard, she commented that 
to the best of her knowledge a schizoaffective disorder is 
not related to a head injury.  She also observed that the 
Veteran was first hospitalized for psychiatric treatment in 
1991.  However, the January 2003 VA examiner did indicate 
that it was unclear as to when he may have had his first 
psychotic break and commented that the Veteran possibly 
demonstrated a psychiatric disorder during his service in the 
National Guard.  

In addition, the February 2009 VA examiner, a clinical 
psychologist, reviewed the claims file.  Following a mental 
status examination, he noted that there was no evidence 
suggesting that the Veteran had a psychiatric disorder prior 
to entering service.  He commented that it was impossible to 
determine whether the Veteran's head injury contributed to 
his condition.  However, he also stated that all that was 
known was that the Veteran began experiencing psychotic 
delusions after the head injury.  Thus, the examiner opined 
that it was at least as likely as not that the onset of the 
Veteran's schizoaffective disorder occurred while serving in 
the military.

Based on the evidence of record, it is unclear as to whether 
the Veteran's current schizoaffective disorder is directly 
related to his head trauma in service.  However, the evidence 
does suggest that the disorder manifested during his period 
of service, regardless of the actual cause.  The medical 
evidence also shows that he continued to experience 
symptomatology following his reported episode in 1982.  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current schizoaffective disorder is causally or etiologically 
related to his military service.  To the extent that there is 
any reasonable doubt, that doubt will be resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
a schizoaffective disorder is warranted.










ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for schizoaffective disorder is 
granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


